EMPLOYMENT AGREEMENT



 

This Employment Agreement ("Agreement") is entered into as of July 15, 2005, by
and between Radiologix, Inc., a Delaware corporation (the "Company"), and Carol
A. Gleber ("Employee").

In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the parties hereby agree as follows:

1. Employment. The Company hereby employs Employee in the capacity of Senior
Vice President and Chief Operating Officer. Employee accepts such employment and
agrees to perform such services as are customary to such office and as shall
from time to time be assigned to her by the Company. Employee shall report to
the Company's Chief Executive Officer.

2. Term. Employee's employment hereunder shall commence on July 15, 2005 (the
Commencement Date") and shall continue until terminated as provided in Section
5. Employee's employment will be on a full-time basis requiring the devotion of
such amount of her professional time as is necessary for the efficient operation
of the business of the Company.

3. Compensation and Benefits.

3.1 Salary. For the performance of Employee's duties hereunder, the Company
shall pay Employee an annual salary of no less than $300,000, payable (after
deducting required withholdings) in accordance with the Company's ordinary
payroll practices.

3.2 Bonus. Employee will be a participant in all Company bonus or incentive
compensation plans that are generally available to the Company's corporate
officers.

Stock Options
. On the Commencement Date, the Company shall grant to Employee stock options
for the purchase, at fair market value at the date of grant, of 250,000 shares
of the Company's Common Stock pursuant to the applicable plans and the terms of
stock option agreements under the Company's 2004 Long-Term Incentive
Compensation Plan (the "
LTICP
").

3.4 Benefits. Employee shall be entitled to such medical, disability and life
insurance coverage and such vacation, sick leave and holiday benefits, if any,
and any other benefits as are made available to the Company's corporate
officers, all in accordance with the Company's benefits program in effect from
time to time.

3.5 Reimbursement of Expenses. Employee shall be entitled to be reimbursed for
all reasonable expenses, including but not limited to expenses for travel, meals
and entertainment, licenses and associated costs incurred by Employee in
connection with and reasonably related to the furtherance of the Company's
business; provided, however, that the Company may require as a condition to such
reimbursements, that Employee comply with the Company's expense reimbursement
policies.

3.6 Annual Review. The Company's Board of Directors (or, if delegated by the
Board of Directors, the Company's Compensation Committee or Chief Executive
Officer) will, on an annual basis, review Employee's performance and
compensation hereunder (including salary, bonus and stock options and/or other
equity incentives).

4. Change of Control.

4.1 Termination After a Change of Control Occurs. In the event of a Change of
Control of the Company (as defined below), all options then granted to Employee
which are unvested at the date of the Change of Control will vest pursuant to
the provisions of the Company's LTICP. In lieu of the provisions of Section
5.2(b), if the Company terminates Employee's employment hereunder within one
year following a Change of Control for any reason other than for Disability or
Cause (each as defined below), or if Employee terminates her employment
hereunder for Good Reason (as defined below) within one year following a Change
of Control, then the Company shall pay Employee, not later than the third
business day after the effective date of such termination of employment, in
addition to the amounts required under Section 5.2(a), a lump sum severance
payment in an amount equal to the sum of (i) the product of Employee's then
current annual salary for one year multiplied by two, plus (ii) the product of
Employee's most recent annual bonus payment received for the fiscal year
immediately preceding the Change of Control multiplied by two.

In addition, the Company shall continue to provide Employee with the benefits
described in Section 3.4 until the earlier of (i) the two-year anniversary of
the effective date of Employee's termination of employment or (ii) the date on
which Employee obtains substantially equivalent benefits from another party.

4.2 Definition. As used herein, a "Change of Control" of the Company shall be
deemed to have occurred when:

(a) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (A) the
then outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this Section 4, the following acquisitions shall not constitute
a Change of Control: (w) any acquisition directly from the Company; (x) any
acquisition by the Company; (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary; or (z)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (c) below; or

(b) During any period of two consecutive years (not including any period prior
to the Effective Date) individuals who constitute the Board on the Effective
Date (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each a "Business Combination"), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly,
thirty percent (30%) or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the Board of
Directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

For purposes of this section, (i) "Person" shall have the meaning ascribed to
such term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, and shall include a "group" as defined in Section 13(d) thereof,
(ii) "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto, and (iii) "Effective Date" means the effective date of this Agreement;
provided, however, that with respect to the treatment of stock options or other
stock-based awards, "Effective Date" shall mean the effective date of the plan
under which such options or awards are granted, to the extent that the existence
of a Change in Control is measured by reference to such effective date.

4.3 Parachute Payment Provisions. Notwithstanding any other provision of this
Agreement to the contrary, if it is determined (as hereafter provided) that any
payment made to Employee following a Change of Control, either alone or together
with other payments or benefits, either cash or non-cash, that Employee has the
right to receive from the Company, including, but not limited to, accelerated
vesting or payment of any deferred compensation, options, stock appreciation
rights or any benefits payable to (or for the benefit of) Employee under any
plan for the benefit of employees, would constitute an "excess parachute
payment" (as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code")), then such payment or other benefit shall be reduced so
that the aggregate present value of all payments and benefits, either cash or
non-cash, to (or for the benefit of) Employee which are contingent on the change
in control (as defined in Code Section 280G(b)(2)(A)) is One Dollar ($1.00) less
than the amount which Employee could receive without being considered to have
received any parachute payment. The determination of the amount of any reduction
required by this Section shall be made by an independent auditor selected by the
Company and acceptable to Employee, and such determination shall be conclusive
and binding on the parties hereto.

5. Termination.

5.1 Termination Events. Employee's employment hereunder will terminate upon the
occurrence of any of the following events:

(a) Employee dies;

(b) the Company, by written notice to Employee or her personal representative,
discharges Employee due to Employee's Disability (as defined below);

As used in this Agreement, the term "Disability" shall mean that for a period of
at least 120 days during any twelve consecutive month period on account of a
mental or physical condition, Employee is unable to perform the essential
functions of her job for the Company, with or without reasonable accommodation.
The determination of Employee's Disability shall be made (a) by a medical
physician selected or agreed to by the Company or (b) upon mutual agreement of
the Company and Employee or her personal representative. All costs relating to
the determination of whether Employee has incurred a Disability shall be paid by
the Company. Employee shall submit to any examination that is reasonably
required by an examining physician for purposes of determining whether a
Disability exists.

(c) Employee is discharged by the Company for Cause (as defined below):

As used in this Agreement, the term "Cause" shall mean:

(i) Employee's conviction of (or plea of guilty or nolo contendere to) (A) any
felony or (B) any misdemeanor involving fraud or dishonesty in connection with
the performance of her duties hereunder or moral turpitude; or

(ii) the willful and continued failure of Employee for a total of 10 days (which
need not be consecutive days) within any fiscal year of the Company to
substantially perform her duties with the Company (other than any such failure
resulting from illness or Disability) after a written demand for substantial
performance from the Company is delivered to Employee, which demand specifically
identifies the manner in which it is claimed Employee has not substantially
performed her duties, or

(iii) Employee has willfully engaged in misconduct which has, or can reasonably
be expected to have, a direct and material adverse monetary effect on the
Company.

For purposes of this Section, no act or failure to act on Employee's part shall
be considered "willful" unless Employee acted in bad faith or without a
reasonable belief that Employee's action or omission was in the best interest of
the Company.

(d) Employee is discharged by the Company for any reason other than for Cause or
Disability, which the Company may do at any time;

(e) Employee voluntarily terminates her employment due to either (i) a material
default by the Company in the performance of any of its obligations hereunder,
or (ii) an Adverse Change in Duties (as defined below), which default or Adverse
Change in Duties remains unremedied by the Company for a period of ten days
following its receipt of written notice thereof from Employee (which notice must
reasonably describe the facts claimed by Employee to constitute the default or
Adverse Change in Duties) (the reasons described in items (i) and (ii) of this
paragraph being referred to herein as "Good Reason"); or

(f) Employee voluntarily terminates her employment for any reason other than
Good Reason, which Employee may do at any time with at least 30 days' advance
notice.

As used in this Agreement, "Adverse Change in Duties" means an action or series
of actions taken by the Company and/or the Board of Directors of the Company,
without Employee's prior written consent, which results in:

(i) A change in Employee's reporting responsibilities, titles, job or
responsibilities which results in a material diminution of her status, control
or authority as Senior Vice President and Chief Operating Officer of the
Company; or

(ii) The assignment to Employee of any positions, duties or responsibilities
which are materially inconsistent with Employee's positions, duties and
responsibilities or status with the Company; or

(iii) A requirement by the Company that Employee be based or perform her duties
anywhere other than (i) at the Company's corporate office location on the date
of this Agreement, or (ii) if the Company's corporate office location is moved
after the date of this Agreement, at a new location that is more than 60 miles
from such prior location; or

(iv) A failure by the Company to provide for Employee's participation in any
current or future benefits or plans at a level or to an extent commensurate with
that of other corporate officers of the Company, taking into account the
differing duties and responsibilities of such executives and their contribution
to the success of the Company, as determined in good faith by the Compensation
Committee of the Board of Directors.

5.2 Effects of Termination.

(a) Upon termination of Employee's employment hereunder for any reason, the
Company will promptly pay Employee all compensation owed to Employee and unpaid
through the effective date of termination (including without limitation salary
and Employee's properly documented expense reimbursements).

(b) In addition, if Employee's employment is terminated under Sections 5.1(b),
(d) or (e), then the Company shall also pay Employee, not later than the third
business day after the effective date of such termination of employment, a lump
sum severance payment in an amount equal to Employee's then current annual
salary.

5.3 Noncompete After Termination. Immediately upon Employee's execution of this
Agreement and on an on-going basis, the Company agrees that it shall provide to
Employee confidential information and trade secrets of the Company and its
business  ("Confidential Information"). In consideration of, among other things,
the Company's obligation to disclose confidential information to Employee and
her receipt of that confidential information, Employee agrees that during her
employment with the Company and for the one year period following the
termination of Employee's employment hereunder for any reason, Employee will
not, directly or indirectly, whether as an individual, employee, director,
consultant, investor, stockholder, partner, agent, principal, lender or advisor,
or in any other capacity whatsoever, and whether personally or through other
persons:

(i) provide services to any person, firm, corporation or other business
enterprise whose primary business involves (A) owning or operating diagnostic
imaging centers or the provision of diagnostic imaging services, (B) providing
administrative, management or other information services to radiology practices
or (C) providing management services in the area of radiology, in each case
unless she obtains the prior written consent of the Company. The Company
conducts business across the entire United States and, thus, to enforce the
covenants herein, the geographic area for purposes of this restriction is
nationwide.

(ii) solicit business from, attempt to do business with, or do business with any
customer of the Company with whom the Company transacted business within the
preceding 12 months, and for which Employee contacted, called on, serviced, did
business with or had significant contact with during Employee's employment with
the Company.

(iii) solicit, or attempt to encourage or solicit, any individual to leave the
Company's employ for any reason or interfere in any other manner with the
employment relationships between the Company and its current or prospective
employees or any employee who has been employed by the Company within ninety
days preceding Employee's termination.

(iv) directly or indirectly induce or attempt to induce any provider, payor,
customer, supplier, distributor, licensee or other business relation of the
Company to cease doing, or curtail, business with the Company or in any way
interfere with the existing business relationship between any such customer,
supplier, distributor, licensee or other business relation and the Company.

If any restriction set forth in this paragraph is held to be unreasonable and/or
unenforceable as written, Employee and the Company agree that the restriction
may be reformed to make it enforceable, and the restriction shall remain in full
force and effect as reformed.

Employee acknowledges that the restrictions contained in this paragraph in view
of the nature of the Company's business, are reasonable and necessary to protect
the Company's legitimate business interests and that any violation of this
paragraph would result in irreparable injury to the Company, and that monetary
damages may not be sufficient to compensate the Company for any economic loss
which may be incurred by reason of breach of the foregoing restrictive
covenants. In the event of a breach or a threatened breach by Employee of any
provision in this paragraph, the Company shall be entitled to a temporary
restraining order and injunctive relief restraining Employee from the commission
of any breach, and to recover the Company's attorneys' fees, costs and expenses
related to the breach or threatened breach. Nothing contained in this paragraph
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for any breach or threatened breach, including, without
limitation, the recovery of money damages, attorneys' fees, and costs. The
restrictions in this paragraph shall each be construed as independent of any
other provisions in this Agreement, and the existence of any claim or cause of
action by Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of this Agreement.

If Employee violates any of the restrictions contained in this paragraph, the
restrictive period will be suspended and will not run in favor of Employee from
the time of the commencement of any violation until the time when Employee cures
the violation to the Company's satisfaction.

6. General Provisions.

6.1 Assignment. Employee shall not assign or delegate any of her rights or
obligations under this Agreement without the prior written consent of the
Company, and any attempted assignment without the Company's consent shall be
void ab initio. The Company may assign this Agreement to any successor of the
Company or any purchaser of all or substantially all of the assets of the
Company.

6.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements between the parties relating to such subject matter. In the
case of any conflict between the terms of this Agreement and any option
agreement or similar instrument, the terms of this Agreement shall control.

6.3 Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.

6.4 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and permitted
assigns and Employee and Employee's legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join and be bound by the terms and conditions hereof.

6.5 Governing Law. This Agreement is performable in whole or in part in Dallas
County, Texas wherein exclusive venue shall lie for any proceeding, claim or
controversy, and shall be governed by, and construed in accordance with, the
laws of the State of Texas, without giving effect to any conflict-of-laws
principles.

6.6 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

6.7 Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.

6.8 Notices. Any notices or other communications required or permitted hereunder
shall be in writing and shall be deemed received by the recipient when delivered
personally or, if mailed, five days after the date of deposit in the United
States mail, certified or registered, postage prepaid and addressed, in the case
of the Company, to Radiologix, Inc., 3600 J.P. Morgan Chase Tower, 2200 Ross
Avenue, Dallas, Texas 75201-2776, attention: General Counsel; and in the case of
Employee, to the address shown for Employee on the signature page hereof.

6.9 No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party thereafter from enforcing that provision of any other provision of this
Agreement.

6.10 Legal Fees and Expenses. In the event of any disputes under this Agreement,
each party shall be responsible for its own legal fees and expenses which it may
incur in resolving such dispute, unless otherwise prohibited by applicable law
or a court of competent jurisdiction.

6.11 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

Mediation.
If a dispute arises out of or relating to this Agreement or its breach, and if
the dispute cannot be settled through direct discussions, then the parties agree
to first endeavor to settle the dispute in an amicable manner by mediation,
under the applicable provisions of Section 154.001, et seq., Texas Civil
Practice & Remedies Code, as supplemented by the rules of the Association of
Attorney Mediators, before having recourse to any other proceeding or forum. The
parties agree to conduct such mediation in Dallas County, Texas, through either
an individual mediator agreed upon by the parties; or if the parties cannot
agree upon a mediator, through a mediator to be appointed by the American
Arbitration Association in accordance with its rules governing mediation. The
cost and expense of the mediation shall be borne equally by the parties. This
provision shall not prevent any of the parties from seeking injunctive relief or
exercising any of the rights or remedies provided for in this Agreement.

6.13 Code Section 409A Compliance. Notwithstanding any other provisions of this
Agreement to the contrary, the parties hereto agree that they will in good faith
amend this Agreement in any manner reasonably necessary in order to comply with
Code Section 409A, as enacted by the American Jobs Creation Act of 2004, and the
parties further understand and agree that any provision in this Agreement that
shall violate the requirements of Code Section 409A shall be of no force and
effect after such amendment.

 

IN WITNESS WHEREOF,

the Company and Employee have executed this Agreement, effective as of the day
and year first above written.



COMPANY EMPLOYEE

RADIOLOGIX, INC.

 

By: /s/ Sami S. Abbasi /s/ Carol A. Gleber

Name: Sami S. Abbasi Name: Carol A. Gleber

Title: President and Chief Executive Officer Address: 3010 Wren Lane

Richardson, Texas 75082